191 S.W.3d 903 (2006)
In re Juan Francisco RAMIREZ, Relator.
No. 14-06-00321-CV.
Court of Appeals of Texas, Houston (14th Dist.).
May 9, 2006.
Clarissa Guajardo-Shaw, Houston, for relator.
Panel consists of Justices ANDERSON, EDELMAN, and FROST.

OPINION
PER CURIAM.
On April 12, 2006, relator filed a petition for writ of mandamus in this Court. See TEX. GOV'T CODE ANN § 22.221 (Vernon 2004); see also TEX.R.APP. P. 52.1. In the petition, relator asks this Court to compel the Honorable Michael Fields, presiding judge of County Court at Law Number Fourteen, to execute and file a certification of relator's right to appeal the denial of his application for writ of habeas corpus. He also asks this Court to compel the Harris County District Clerk to forward relator's notice of appeal to this Court.
With respect to the Harris County District Clerk, we lack jurisdiction to address relator's complaint. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (Vernon 2004).
With respect to the remainder of the petition, on April 24, 2006, the trial court sent a copy of its certification of relator's right to appeal to this Court. Therefore, that portion of relator's claim is moot. Accordingly, relator's petition for writ of mandamus is dismissed.